Energizer Tennis Inc. Suite 3, 219 Bow Road Docklands, London E3 2SJ, United Kingdom October 18, 2012 Via Edgar Transmission Securities and Exchange Commission Division of Corporate Finance Washington, DC 20549 Attn:Nolan McWilliams Re:Energizer Tennis Inc. Registration Statement on Form S-1 File No. 333-182199 Dear Mr. McWilliams: Energizer Tennis Inc. (“Company”) respectfully requests that the Securities and Exchange Commission (“Commission”) grant effectiveness as of 4:00 P.M. Eastern Time, October 23, 2012, or as soon as practicable thereafter, to its Registration Statement on Form S-1 filed with the Commission on June 18, 2012, and the subsequent Amendment No. 4 filed on October 3, 2012. The Company hereby acknowledges that: • should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; • the action of the Commission of the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and • the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Energizer Tennis Inc. /s/ Alexander Farquharson Alexander Farquharson President and Chief Executive Officer 1
